688 N.W.2d 498 (2004)
PEOPLE
v.
BENNETT.
No. 125511.
Supreme Court of Michigan.
September 16, 2004.
SC: 125511, COA: 252691.
On order of the Court, the application for leave to appeal the January 6, 2004 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
CAVANAGH, KELLY, and MARKMAN, JJ., would remand this case to the Court of Appeals for consideration in light of People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003).